—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered October 31, 1994, convicting him of murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied effective assistance of counsel because his attorney failed to pursue certain issues at a Wade hearing. However, the defendant has failed to demonstrate that his attorney’s actions were not motivated by strategy or by a reasonable conclusion regarding the merits of the identification issues (see, People v Rivera, 71 NY2d 705). Based on the evidence, the law, and the circumstances of the case, the record reveals that the defendant received meaningful representation (see, People v Baldi, 54 NY2d 137).
The court did not err in imposing consecutive sentences for the defendant’s conviction of murder in the second degree and assault in the first degree, since the shooting of each victim constituted a separate act (see, Penal Law § 70.25 [2]; People v Truesdell, 70 NY2d 809; People v Brathwaite, 63 NY2d 839; People v Jackson, 219 AD2d 675). Moreover, we conclude that the sentence imposed was not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80).
*556The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) or without merit (see, People v Payne, 88 NY2d 172). O’Brien, J. P., Joy, Friedmann and Florio, JJ., concur.